738 N.W.2d 762 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Maurice Alan VADEN, Defendant-Appellant.
Docket No. 133632. COA No. 275598.
Supreme Court of Michigan.
September 26, 2007.
On order of the Court, the application for leave to appeal the February 15, 2007 order of the Court of Appeals is considered. We DIRECT the Berrien County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order. The prosecutor shall pay particular attention to the defendant's contention that his guilty plea was illusory because, contrary to the stipulation of trial counsel and the prosecutor, there are sentencing guidelines that apply to a conviction of conducting a criminal enterprise, MCL 750.159i(1), MCL 750.159j; MCL 777.16i. The prosecutor shall also address whether the defendant is entitled to resentencing in light of People v. Melton, 271 Mich.App. 590, 595, 722 N.W.2d 698 (2006).
The application for leave to appeal remains pending.